Citation Nr: 0610511	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-23 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied service connection for 
bilateral hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

The veteran indicates that he had reserve duty from August 
1946 to July 1980.  The veteran states that he attended 
summer encampments, participated in drills regularly exposing 
him to gunfire of all calibers and engaged in competition 
with the shooting team for his unit.  The Board notes that, 
under 38 C.F.R. § 3.6, full-time duty served by Reserves for 
training purposes shall be considered active military 
service.  No records of reserve service appear in the claims 
file.  As such the Board can determine neither whether the 
veteran's summer encampments and other reserve activities 
constitute full-time duty within the meaning of § 3.6 nor to 
what extent such service impacted his complained of 
disabilities.  The Board also notes that such reserve service 
requires periodic physical evaluation.  VA is in constructive 
possession of any record of those evaluations; none are in 
the claims file.  On review of the file, it does not appear 
that the RO ever requested the veteran's reserve records.  
The Board cannot conclude that the record on appeal is 
complete.  

The veteran has also indicated that he has been treated by a 
private audiologist who told him that his hearing loss and 
tinnitus could be related to his service.  No records of this 
treatment are in the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain all of the veteran's 
service medical records from the National 
Personnel Records Center and any other 
appropriate agency that might possess 
records from his reserve duty. All efforts 
to obtain the records should be fully 
documented.

2. The veteran should be asked to provide 
the records of his private audiologist, or 
a signed authorization form allowing VA to 
assist him in obtaining such records.  

3. If and only if additional medical 
records are provided, schedule the veteran 
for a new VA audiological evaluation, if 
possible with the same examiner as gave 
the prior opinion.  The veteran's claims 
folder must be reviewed by the examiner.  
The examiner should be asked to review and 
discuss all records of reported noise 
exposure and hearing loss and/or tinnitus 
and, thereafter, to provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran's current 
hearing loss and/or tinnitus is related to 
any aspect of his period of active 
service, such as acoustic trauma.  Any 
opinion provided should discuss the impact 
inservice acoustic trauma may have had on 
the veteran's hearing loss and tinnitus.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4. After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






